     0:21-cv-00630-DCC-PJG         Date Filed 08/31/21    Entry Number 21       Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

BOBBY JOE FULLARD, JR.,                     ) Civil Action No: 0:21-cv-630-DCC-PJG
                                            )
                      Plaintiff,            )
v.                                          )
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security             )
Administration,                             )
                                            )
                      Defendant.            )

                                           ORDER

        AND NOW, this 31st day of August, 2021, upon consideration of the Defendant's Motion

to Remand, it is hereby

        ORDERED that the Defendant’s motion is granted and this action is remanded to the

Commissioner for further evaluation under the fourth sentence of 42 U.S.C. § 405(g).




                                                          s/Donald C. Coggins, Jr.
                                                          Honorable Donald C. Coggins, Jr.
                                                          United States District Judge

August 31, 2021
Spartanburg, South Carolina
